Return to:
First Court of Appeals
301 Fannin Street
Houston, Texas 77002
                                                                     DEcnm
                                       Case Number
                                      01-14-00760-CR

Ismael Aguilar Alarcon                                         COURT OF APPEALS
                                           §                        1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro seAppellant
                                           ^Oicffltfr Unit,TDCJ # __
                                           rrjTD/feh :Texas /fc^
                                  Certificate of Service


       This is to certify that on December 12. 2014. a true and correct copy of the above
and foregoing document was served by mail on;

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002


                                                 Pro se Appellant
                                                                                    •Ste&r
                                          SAN ANTONIO 'IX "SBO Wm
                                             22 DEC ak4;-PM'l L                    '**%
Co falla TX ??ol4
                    cUf?/c
                                                                   £pl Tannin 5//ec/
                             S0220&&99   ,,llll'M,»»HI»l"ll«il>|M|»|»|»llniMJ»I'IJI»»'l'lllHMl